DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
Applicants’ amendment filed 10/18/2021 has been entered and considered.  The Examiner agrees that Applicants’ amendment overcomes the rejections contained in the Non-Final Office Action mailed on 7/19/2021.   A new search was conducted based on the amended claims, and no new art was found.  Thus, this application is hereby allowed.  
Allowable Subject Matter
Claims 1, 3-9, 11-17 and 19-21 are allowed.
The following is the Examiner's Reasons for Allowance: 
the prior art fails to disclose and would not have rendered obvious: 
determine that a clustered data set outputted by an unsupervised machine learning model is available for processing; retrieve clusters and features associated with the clustered data set, wherein the features were inputs to the unsupervised machine learning model; convert each of the features from a numerical representation to a textual representation; determine a feature frequency count for each feature in each cluster from the clusters and features retrieved; determine a ratio value and coverage value for each feature in each cluster using the feature frequency determined; remove the features retrieved that fail at least one of a threshold ratio andor a threshold coverage criteria; and output cluster labels for each of the clusters retrieved, wherein the cluster labels include the features that meet the threshold ratio and or the threshold coverage criteria, as recited in claim 1; and 

determining that a clustered data set outputted by an unsupervised machine learning model is available for processing; retrieving clusters and features associated with the clustered data set, wherein the features were inputs to the unsupervised machine learning model; converting each of the features from a numerical representation to a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898